Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/251,386, ELASTIC SUPPORT DEVICE, filed on 12/11/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, lines 3-4, “double structure” is indefinite because it is not clear what exactly is the double structure?
Claim 10, lines 2-3, “double structure” is indefinite because it is not clear what exactly is the double structure?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,865,285 to Gaggianese.
Gaggianese teaches a support device comprising a first member (1) including a first magnet (5) and a second member (6) including a second magnet (8) and disposed so as to face the first member.  The second member is being movable relative to the first member in response to receipt of an external force.  When a magnetic force acting between the first magnet and the second magnet holds the second member in an original position when the second member does not receive an external force.  The magnetic force returns the second member to the original position when the second member is moved due to receipt of an external force(column 2, lines 13-20).  Wherein a first surface formed by the first member and a second surface formed by the second member are disposed so as to face each other. The first magnet is disposed on the first surface and the second magnet is disposed on the second surface. The first magnet and the second magnet are disposed so that different magnetic poles face each other in the original position to generate an attractive force between the first magnet and the second magnet.  Wherein a first magnetic pole of the first magnet is disposed so as to face toward the second member and the first magnetic pole of the second magnet is disposed to face toward the first member.  Wherein a repulsive force acting between the first  member and the second member is balanced when the second member is in the original position and the repulsive force acts between the first member and the second member so as to return the second member to the original position when the second member is moved due to an external force acting on the second member (column 2, lines 13-20).  At least one of the first magnet or the second magnet is composed of permanent magnet. The second member includes an attachment part.

    PNG
    media_image1.png
    701
    911
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaggianese.
Gaggianese teaches the second member and the first member but fails to teach the second member is slidable relative to the first member.  It is well known in the art with external force applied to the second member has the ability of sliding the second member with respect to the first member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have slide the second member relative to the first member to provide a better location for the second on the first member.
	

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2012/0086635 to Park et al.
US Patent # 7,740,214 to Marsilio et al.
The cited references teach a device including the magnetic support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         12/9/22